Citation Nr: 0124170	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  94-41 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of the shell fragment wound of the left 
leg, currently rated as 20 percent disabling.  

2.  Entitlement to an effective date earlier than December 
17, 1998, for the award of a total disability rating for 
compensation purposes based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from February 1968 to January 
1970.  

This appeal arises from a November 1992 rating decision and 
an August 2000 rating decision of the RO.  

The November 1992 rating decision denied the veteran's claim 
for an increased rating for the service-connected left leg 
shrapnel wound with muscle damage, rated 20 percent 
disabling.  

The August 2000 rating decision awarded total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) and assigned an effective date of 
December 17, 1998.  

It is assumed that the veteran seeks the highest rating 
available.  AB v. Brown, 6 Vet. App. 35, 1993.  Accordingly, 
the Board will at this time undertake to review the issue of 
a separate disability rating for damage to the left common 
peroneal nerve.  

The Board's jurisdiction over this matter derives from 
38 U.S.C.A. § 511(a) which states that the Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary.  38 U.S.C.A. §§ 511, 7104 (West 
1991 & Supp 2001).  

In November 1993, the veteran reported painful service-
connected scars on his buttocks.  This is referred to the RO 
as a possible claim for increased ratings for the service-
connected buttock scars.  

It is evident from the March 2001written presentation that 
the veteran's representative feels that an increased rating 
for posttraumatic stress disorder (PTSD) is on appeal.  

That issue has not been developed for appeal; however, it is 
referred to the RO as an informal claim for increase.  

In addition, in the March 2001 written presentation, the 
veteran's representative raised the issue of service 
connection for diabetes mellitus, to be considered in light 
of recent regulatory changes.  

This issue is also referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
claims has been obtained.  

2.  More than moderately severe injury to Muscle Group XI is 
not shown.  

3.  Moderate incomplete paralysis of the left common peroneal 
nerve is shown.  

4.  The RO established service connection for PTSD in 
February 1995 and assigned a 30 percent disability rating.  

5.  By rating decision of August 2000, entitlement to TDIU 
effective from December 17, 1998, was established.  

6.  The veteran is shown to have been unemployable due to 
service-connected disabilities since November 8, 1993.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 
20 percent for the service-connected the shell fragment wound 
residuals of the left leg with injury to Muscle Group XI have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71 Plate 
II, 4.73, Diagnostic Code 5311 (effective prior to and as of 
July 3, 1997).  

2.  The criteria for the assignment of a separate 20 percent 
rating for the service-connected shell fragment wound 
residuals of the left leg manifested by left peroneal nerve 
injury are met.  38 U.S.C.A. § 1155, 5107 (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.68, 4.71 Plate II, 4.124a, Diagnostic Code 8516 
(2001).  

3.  The criteria for the assignment of the TDIU due to 
service-connected disability as of November 8, 1993, are met.  
38 U.S.C.A. §§ 5110(a), (b)(2), 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.105, 3.155, 3.157, 3.400(a), (o) 
(2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

Left Leg Shell Fragment Wound (SFW)

In June 1971, the National Personnel Records Center (NPRC) 
noted that all of the veteran's service medical records 
(SMRs) including clinical records from the 12th Evacuation 
Hospital were in transit and would be forwarded.  A careful 
review of the SMRs shows that the veteran sustained shell 
fragment wounds in the Republic of Vietnam in June 1969.  

According to a September 1969 consultation report, the 
veteran's wounds were debrided the day of the injury and a 
delayed primary closure was done four days after the injury.  
He remained hospitalized for physical therapy for about two 
weeks and then was returned to duty but soon complained of 
pain and tiredness in the left leg.  

The consultation report depicted a scar on the lower left 
buttock, a scar on the lower right buttock, a scar on the 
posterior left calf and a scar on the posterior right calf.  
The report notes "1-cm calf atrophy (or loss of muscle bulk) 
on left."  There was full plantar flexion and 10 degrees of 
dorsiflexion at the left ankle.  The impression was that of 
"[h]ealed frag wounds buttocks & lower legs; no nerve or 
artery damage; no significant loss of function."  His 
separation examination report is essentially negative for any 
residual disability.

The veteran underwent a VA examination in June 1971.  The 
examiner noted that the veteran received mortar shrapnel in 
June 1969 and currently complained of numbness in both legs 
after standing for awhile and in damp weather.  The examiner 
noted a 2-inch by 1-inch scar at the mid-third of the left 
lower leg that was adherent to underlying ligament and 
muscle.  It was healed and not tender.  There was also a 4-
inch by 1-inch scar at the mid-third of the left leg 
externally with muscle damage of the calf muscle.  That scar 
was also healed and not tender.  After describing other 
wounds and scars, the examiner offered a diagnosis of 
multiple SFWs (5), legs, buttocks, with damage to muscle 
group XI, left leg.  

In a July 1971 rating decision, the RO granted service 
connection for scars, residuals, shrapnel wound, left leg, 
with calf muscle damage, and assigned a 20 percent rating 
under Diagnostic Code 5311.  

In March 1991, the veteran requested re-evaluation and 
reported treatment at a VA facility.  

The RO received the VA outpatient treatment reports in April 
1991.  The reports reflected treatment at various times 
during the late 1980s and early 1990 for a variety of health 
matters, including insulin dependent diabetes mellitus 
(IDDM).  In 1990, a 10-year history of hypertension was 
noted, and the veteran complained of back pain.  An April 
1991 report reflected a complaint of lots of pain in the 
buttocks and legs and that he had been unemployed since 1987.   

In an April 1991 letter, the RO notified the veteran that 
there would be no change in leg and buttock conditions.  The 
letter reflects that appeal rights were attached.  

In December 1991, the veteran requested that a claim be 
"reopened" based on new medical evidence.  He indicated 
that the new evidence was his current VA hospitalization.  
The RO then obtained the hospital report, which reflected a 
seven-day hospitalization in December 1991 for complaint of 
leg and back pain.  The report notes also a history of mild 
back pain that worsened after a 1988 industrial accident 
which had caused broken ribs and back injuries, including the 
removal of one or two vertebral discs.  The veteran described 
having constant sharp low back pain radiating down the left 
leg into the ankle with a warm sensation in the buttock and 
tingling in the back of the left knee, ankle, and all five 
toes.  There was similar but milder pain in the right leg.  
There was no bowel or bladder incontinence or retention or 
weakness or numbness.  

The VA examiner elicited positive straight leg test on the 
right at 60 degrees and on the left at 30 degrees with some 
left leg weakness, some vibratory sensory deficit on both 
sides.  Pinprick was intact on the right but decreased on the 
left at L5-S1 distribution and less at L3-4 distribution.  
During hospitalization, the veteran received Naprosyn and bed 
rest.  Electromyogram (EMG) of both legs with nerve 
conduction study was essentially normal.  Magnetic Resonance 
Imaging (MRI) showed status post right hemilaminectomy with 
loss of disc posteriorly.  A neurosurgeon determined that the 
pain complained of was local musculoskeletal pain as there 
was no clear evidence of radiculopathy or surgical lesion.  
Physical therapy was planned and a weight loss diet was 
recommended.  

The veteran testified at a hearing before an RO hearing 
officer in November 1993 that he had last worked in 1991 at a 
job installing doors for his brother-in-law.  He reported 
having problems walking, driving, and standing due to left 
foot numbness and occasional giving out at the left knee.  He 
testified that he saw a neurosurgeon about every six months 
at the VA Outpatient Clinic.  He testified that he wore a 
transcutaneous electrical nerve stimulation (TENS) unit for 
his back and took medication for his leg and mentioned that 
he was told that he could not work because of these 
conditions.  He mentioned that he took medication for 
arthritis and gout also.  He demonstrated that he could not 
dorsiflex the left foot as far as the right and he said that 
the left leg numbed up all the time.  He testified that he 
had pain in both knees and ankles that had caused him to lose 
a lot of work.  

During the hearing, the veteran's representative stated that 
the left leg condition prevented the veteran from obtaining 
gainful employment and requested a compensation examination.  

In a November 1993 statement, the veteran reported that he 
walked with a cane and took medications that made him sleepy 
and drowsy.  

The veteran underwent a VA examination in November 1993.  The 
examiner reviewed the medical history and noted that the 
veteran had received routine VA care ever since discharge 
from active service.  The examiner noted that the veteran had 
suffered an industrial accident in 1998 with ruptured 
intervertebral discs, increased leg pain, and lack of 
mobility since that time.  The examiner noted well-healed SFW 
scars on the backs of both calves.  There was a 3-inch scar 
on the left and a 2-inch scar on the right.  Left ankle range 
of motion was limited to 10 degrees of dorsiflexion and to 20 
degrees of plantar flexion.  The right ankle was normal.  
Pedal pulses were excellent bilaterally.  The examiner noted 
a rather thick, well healed left upper buttock scar.  The 
relevant diagnosis was that of restricted motion of left 
ankle with limitation of motion to 10 degrees of dorsiflexion 
and to 20 degrees of plantar flexion.  X-ray studies were not 
taken.  

VA outpatient treatment reports received in April 1994 
reflect treatment for IDDM, hypertension, gout and 
degenerative joint disease and mentioned findings of PTSD.  

In a March 1995 VA Form 1-646, the veteran's representative 
noted that the veteran had trouble "pushing off" on the 
left leg, that the left leg pain was constant and that he 
also had left knee pain with swelling.  According to the 
statement, the veteran disagreed with the November 1993 
examination report in that he felt that there was extensive 
loss of muscle substance resulting in severe functional 
impairment of the left leg.  Another examination was 
requested.  

In October 1995, the veteran reported continued medical 
treatment at a VA outpatient clinic.  He reported that he 
currently wore air braces on each ankle and requested re-
evaluation.  

VA outpatient treatment reports received at various times in 
1995 reflected treatment for retinal neuropathy and suspected 
glaucoma and ongoing treatment, both inpatient and 
outpatient, for a variety of other health problems.  

An August 1996 VA examination report reflected a review of 
pertinent medical history and noted that the veteran had 
limitation of motion of the left foot and some tenderness at 
the sight of the entrance wounds.  The examiner noted that 
there was a 3-inch by 1-inch scar on the upper third, lateral 
side of the left leg, which was very thick.  There was an 
obvious soft tissue defect under the scar that represented 
loss of tissue.  Left ankle range of motion was limited to 
10/20 degrees of dorsiflexion and to 20/40 degrees of plantar 
flexion.  

The diagnoses relevant to the left leg were those of gunshot 
wound and shrapnel injuries of left leg with soft tissue 
loss; and, associated peroneal nerve injury with obvious loss 
of range of motion of 10 to 20 degrees of dorsiflexion and 20 
to 40 degrees of plantar flexion.  X-ray studies were not 
taken.  

VA outpatient treatment report received in December 1998 
include January 1997 complaints of left lower extremity and 
ankle pain.  The veteran noted continuous pain, limited 
ambulation, and limited range of motion due to an in-service 
injury.  The reports noted that the veteran was a diabetic 
and had diabetic foot, although a prior in-service injury was 
also noted.  Left lower extremity weakness and questionable 
degenerative joint disease and peripheral neuropathy were 
given as assessment.  A later January 1997 report notes that 
X-ray studies were normal and that an air-cast was fitted.  
Ankle exercises were prescribed.  

An October 1998 VA outpatient treatment report noted that the 
veteran complained of chronic low back pain and pain and 
numbness in the legs distally.  The report noted that a July 
1997 spine MRI showed S1 signal weakness on the right.  The 
examiner noted that motor strength was 5/5 with normal tone 
and bulk.  Deep tendon reflexes were absent at the ankles and 
1+ at the knees.  Sensation to pinprick was decreased in the 
feet and decreased to vibration in the knees.  

The veteran underwent a VA scars examination in April 1999.  
The examiner noted the relevant medical history and the 
veteran's extensive current health problems including 
congestive heart failure, IDDM and PTSD.  The examiner noted 
that there was no change since the August 1996 VA muscles 
examination and that the veteran had good peripheral pulses.  
The scars were identical to those reported in August 1996.  

The August 1996 VA report reflected that the veteran had 
reported having tenderness at the site of the entrance wound.  
In that report, the examiner reported a 3-inch by 1-inch scar 
on the upper third, lateral side of the left leg that was 
very thick.  There was an obvious soft tissue defect under 
the scar that represented loss of tissue.  

In an April 1999 VA scars examination report, the examiner 
offered essentially the same diagnosis as shown in the August 
1996 report.  The current diagnosis reflected that of shell 
fragment wounds involving the left leg with soft tissue loss 
left upper lateral leg and lower leg with some soft tissue 
loss.  There was peroneal nerve injury with loss of 10 to 20 
degrees of dorsiflexion and loss of 20 to 40 degrees of 
plantar flexion.  


Earlier Effective Date

A careful review of the record shows that, during an RO 
hearing in November 1993, the veteran's representative 
requested that entitlement to TDIU be considered.  Also, 
during November 1993, the veteran requested service 
connection for PTSD.  

In February 1995, the RO granted service connection for PTSD 
and assigned a 30 percent disability rating, effective in 
November 1993.  In a September 1996 rating decision, the RO 
assigned a 50 percent rating, effective in November 1995.  

According to a July 1996 VA PTSD examination report, the 
veteran's combat injuries had played a part in his worsening 
PTSD symptoms along with a December 1995 harrowing experience 
suffered while undergoing VA dental treatment.  The incident 
triggered horrifying flashbacks of Vietnam, according to the 
examiner.  The examiner also felt that the veteran's 
depression had worsened.  The examiner felt that the recent 
trauma, flashbacks and intrusive memories had become 
unmanageable and the veteran had to withdraw socially.  His 
insight was poor and his judgment had been impaired by 
intense psychiatric symptomatology.  The examiner gave an 
Axis I diagnosis of severe PTSD with depressive features.  No 
Global Assessment of Functioning (GAF) score was assigned.  

The RO received the veteran's VA Form 8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, in October 1996.  In a July 1997 letter to 
the veteran, the RO noted that, in October 1996, it had 
received the application for TDIU.  The RO informed the 
veteran that he must supply information concerning any VA 
treatment since December 28, 1995.  The RO letter clearly 
stated that a decision could be made with the evidence at 
that time and that a decision based on the evidence at that 
time would be made, if a response was not received by 
September 7, 1997.  The letter was addressed to the veteran's 
correct address and was not returned as undeliverable by the 
U.S. Postal Service.  

In a letter dated September 10, 1997, the RO informed the 
veteran that no information requested in the July letter had 
been received and that the "claim" had therefore been 
denied.  The letter informed the veteran that, if evidence 
was received prior to July 7, 1998, the current claim could 
still be processed.  Notice of appeal rights and instructions 
on appealing were attached to the letter.  

The claims files reflect that nothing was added to the file 
after the September 10, 1997 RO letter and before December 
17, 1998.  

On December 17, 1998, the RO received VA outpatient treatment 
reports dated from 1995 to 1998.  The veteran's 
representative supplied these records and they appeared to 
have been from the Lowell VA outpatient clinic.  The 
representative requested that they be considered in 
establishing TDIU.  

The outpatient treatment reports received in December 1998 
included reports dated from 1995 to 1998.  Of the salient 
reports, there was a September 1997 report that noted a 
complaint of leg pain.  There were reports dated in January 
1997 that reflected complaints of left lower extremity and 
ankle pain.  According to one report, veteran noted having 
continuous pain, limited ambulation and a limited range of 
motion due to an in-service injury.  

The January 1997 reports generally noted that the veteran was 
a diabetic and had a diabetic foot, although a prior in-
service injury was also noted.  Left lower extremity weakness 
and questionable degenerative joint disease and peripheral 
neuropathy were given as assessments.  A subsequently dated 
January 1997 report notes that X-ray studies had been normal, 
that an air-cast was fitted and that ankle exercises were 
prescribed.  

Other VA outpatient treatment report dated at various times 
in 1998 reflect treatment for diabetes mellitus, eye 
problems, sleep trouble, and low back pain, among others.  

An April 1999 VA scars examination report notes the presence 
of well-healed scars on the legs and buttocks.  

A May 1999 VA PTSD examination report reflected that the 
examiner had reviewed the veteran's medical records and felt 
that his medical condition had worsened.  The examiner noted 
diabetes mellitus, chronic cardiac problems, high blood 
pressure, psychiatric problems and asthma.  He was recently 
released from the hospital for congestive heart failure.  He 
had not worked in the recent year and was living on his 
disability payments.  The veteran reported increasing 
irritability and worsening memory.  He indicated that he had 
auditory hallucination, hearing helicopters and gunfire that 
were not there.  The examiner felt that the veteran had a 
"bunch" of inappropriate behavior.  

The VA examiner felt that the veteran's PTSD combined with 
other medical problems had become "very, very, 
incapacitating."  The Axis I diagnosis was that of PTSD, 
chronic and severe with depressive symptoms.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 48 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (2000)].  

In an August 2000 rating decision, the RO assigned a TDIU and 
identified December 17, 1998 as the effective date of award.  

In his Notice of Disagreement, the veteran requested that a 
November 1993 effective date be assigned on the basis of the 
date of the original claim.  In his Substantive Appeal, the 
veteran requested that the issue be resolved on the basis of 
38 C.F.R. § 3.400(q).  


Legal Analysis

Left Leg SFW

The Board finds that VA has met its duty to assist the 
veteran in the development of the increased rating claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  


By virtue of the Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information or evidence necessary to 
substantiate the claim.  

The veteran also testified before an RO hearing officer in 
1993 and the transcript has been associated with the claims 
folders.  The veteran has not requested an additional 
hearing.  The RO made reasonable efforts to obtain relevant 
records identified by the veteran, and it appears that all 
evidence relative to the claim has been obtained and 
associated with the claims folder.  NPRC has indicated that 
all available records have been forwarded.  Multiple VA 
examinations were conducted, and copies of the reports have 
been associated with the claims files.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001). 

 When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

The criteria for evaluating damage from muscle injuries were 
revised, effective on July 3, 1997, during the pendency of 
the veteran's appeal.  When regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to a decision on his 
claim under the criteria that are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the former and the revised regulation reflects 
that guidelines contained in 38 C.F.R. §§ 4.47-4.55, and 
§ 4.72 of the former criteria were consolidated into § 4.56 
of the revised criteria.  The result is that the pertinent 
regulations have remained essentially unchanged, so that 
neither the old nor the revised rating criteria are more 
favorable to the appellant.  

In any event, the RO has given notice of both versions of the 
rating criteria and has considered the evidence under each 
version.  The Board has also considered all pertinent rating 
criteria.  

The veteran's service-connected residuals of a shell fragment 
wound of the left leg with calf muscle damage has been rated 
20 percent disabling under Diagnostic Code 5311 for the 
entire appeal period.  Therefore, the relevant inquiry is 
whether there is a basis to assign a higher rating for any 
portion of the appeal period under this or any other 
Diagnostic Code.  

Residuals of gunshot and SFWs are evaluated on the basis of 
the following factors: The velocity, trajectory and size of 
the missile which inflicted the wounds; extent of the initial 
injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and current 
objective clinical findings.  All such evidence serves to 
define slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  38 C.F.R. 
§§ 4.47-4.56 (effective prior to July 3, 1997); 38 C.F.R. 
§ 4.56 (effective on July 3, 1997).  

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.72 (effective prior to July 
3, 1997); 38 C.F.R. § 4.56(b) (effective on July 3, 1997).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.54 
(effective prior to July 3, 1997); 38 C.F.R. § 4.56(c) 
(effective as of July 3, 1997).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles-(i) Type of injury.  Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) above.  (III) 
Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) above, 
particularly lowered threshold of fatigue after average use, 
affecting the particular function controlled by the injured 
muscles.  (III) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. .  No impairment of function or metallic 
fragments retained in muscle tissue.  

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
above, and, if present, evidence of inability to keep up with 
work requirements.  (III) Objective findings.  Entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  

(4) Severe disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c) above, worse than those shown for 
moderately severe muscle injuries and, if present, evidence 
of inability to keep up with work requirements.  (III) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability.  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposite muscle group.  (F) Atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d) (effective prior to and as 
of July 3, 1997).  

Impairment of muscle group XI is rated under Diagnostic Code 
5311.  The function of Muscle Group XI is propulsion and 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  A no percent 
rating is warranted for slight injury to Muscle Group XI.  A 
10 percent evaluation is warranted for moderate injury.  A 20 
percent rating is warranted for moderately severe injury.  A 
30 percent rating is warranted for severe injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2000).  

The first issue is the degree to which left leg SFW caused 
muscle damage to that extremity.  The SMRs establish that 
SFWs produced a wound or wounds to the back of the left calf.  
The veteran underwent early debridement and a relatively 
short hospital stay of two weeks and was returned to duty.  
The SMRs note 1-cm of left calf atrophy.  

A June 1971 and later VA examiners have reported damage to 
the muscles of Muscle Group XI, but have not noted damage to 
any other muscle group.  

Also, the June 1971 VA examiner described two scars of the 
lower left leg, a fact not mentioned in any other report.  
With some uncertainty, the Board infers that the two scars 
represent an entry and an exit wound, thus establishing the 
track of the missile through the posterior portion of the 
left calf with no bone breakage.  The SMRs do not reflect 
that any shrapnel was retained after hospitalization.  The 
Board finds that the left leg SFW disability is currently 
manifested by impairment of Muscle Group XI.  

The description of the original wound type does not furnish 
the velocity or size of the missile; however, the wound 
description suggests no greater than that described for a 
moderately severe disability.  

Although there was some debridement of the wounds, there was 
no shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, or intermuscular binding and scarring.  

The history and complaint of the wound also suggest no more 
than a moderately severe muscle disability.  The 
hospitalization period was rather short, that is, only two 
weeks.  

The objective findings are compatible with no greater than a 
moderately severe wound.  A ragged scar is not shown; indeed, 
virtually none of the criteria for a severe muscle wound are 
shown.  

According, the Board finds that the schedular criteria for 
the assignment of a rating higher than 20 percent based on 
injury to Muscle Group XI have not been met in this case.  

The rating assigned above for disability to Muscle Group XI 
includes the manifestations referable to limitation of motion 
in plantar flexion; however, Muscle Group XI plays no part in 
dorsiflexion.  Because there is evidence of limitation of 
motion in dorsiflexion that does not constitute the same 
disability as rated hereinabove, the Board must consider a 
separate evaluation for limitation of dorsiflexion.

According to Diagnostic Code 5312, Muscle Group XII functions 
in dorsiflexion of the foot, extension of the toes, and 
stabilization of the arch.  The medical evidence does not 
reflect damage to this muscle group.  Therefore, the Board in 
this regard cannot consider other Diagnostic Codes.  The SMRs 
mention that no nerve damage was seen; however, in August 
1996 a VA examiner clearly reported peroneal nerve damage 
with associated loss of motion.  

Evaluating limitation of dorsiflexion of the left foot under 
Diagnostic Code 8521 for common peroneal nerve damage, the 
Board notes that ratings from 10 to 40 percent are available.  

A 10 percent evaluation requires mild incomplete paralysis of 
the common peroneal nerve.  A 20 percent evaluation requires 
moderate incomplete paralysis of the common peroneal nerve.  
A 30 percent rating requires severe incomplete paralysis.  

A 40 percent disability rating is warranted when there is 
complete foot drop and slight droop of the first phalanges of 
all toes, cannot dorsiflex the foot, extension of proximal 
phalanges is lost, abduction of foot is lost and adduction is 
weakened.  Anesthesia covers the entire dorsum of the foot 
and toes.  38 C.F.R. § 4.124(a) including Diagnostic Code 
8521 (2001).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function that is substantially less than that the 
criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be mild, or at most, the moderate degree.  The 
ratings are for unilateral involvement, when bilateral, 
combine with the application of the bilateral factor.  
38 C.F.R. § 4.124a (2001).  

The service-connected left peroneal nerve impairment is 
manifested by limitation of dorsiflexion of the left foot to 
approximately 10 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

Comparing these symptoms to the rating schedule, the Board 
finds that the criteria for a separate 20 percent rating for 
moderate incomplete paralysis of the common peroneal nerve 
are met.  Assigning a separate 20 percent rating for peroneal 
nerve impairment does not violate the rule against pyramiding 
set forth at 38 C.F.R. § 4.14.  

The disability picture in this regard, however, does not more 
nearly approximate the criteria for the assignment of a 
higher rating based on severe incomplete paralysis of the 
left lower leg.  



Earlier Effective Date

The record reflects that the veteran first requested TDIU in 
November 1993.  The RO denied the claim in September 1997 in 
a letter clearly informing the veteran that the claim had 
been denied.  Appeal rights and instructions were attached to 
the letter and there is no indication that the veteran either 
disagreed with that determination within the one year time 
period allowed or submitted any additional evidence within 
the one-year time period allowed.  

Thus, the September 1997 RO decision became final and can be 
reviewed only on a showing of clear and unmistakable error.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(2001).  Neither the veteran nor his representative has 
alleged that there was clear and unmistakable error in that 
decision. 

Nonetheless, there is a "TDIU aspect" of the increased 
rating claim on appeal that has remained open since that 
increased rating claim was filed.  See Roberson v. Principi, 
No. 00-7009 (Fed. Cir. May 29, 2001)  

In Roberson v. Principi, the Federal Circuit rejected VA's 
argument that, because the appellant had never specifically 
requested TDIU in his original claim, he could not be 
considered to have filed a TDIU claim despite his submission 
of evidence regarding his unemployability.  

The Federal Circuit held in this case that, once a veteran 
submitted evidence of a medical disability and made a claim 
for the highest rating possible, and additionally submitted 
evidence of unemployability, the "identify the benefit 
sought" requirement of 38 C.F.R. § 3.155(a) was met and VA 
must consider a claim for TDIU.  

Thus, in light of the appeal of the increased rating claim, a 
TDIU claim has been pending since 1993.  Cf. Norris v. West, 
12 Vet. App. 413 (1999), citing Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991) (under the VA statutory and regulatory 
scheme evidence of a veteran's unemployability is indeed 
evidence of an increase in severity of that disability and a 
claim for unemployability compensation was an application for 
an increased rating).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  

The veteran's service-connected disabilities (to include 
consideration of the Board's decision hereinabove) have been 
rated as follows:  PTSD, evaluated as 30 percent disabling on 
November 8, 1993, and 50 percent disabling on November 1, 
1995; residuals of a shell fragment wound of the left leg 
with calf muscle damage, evaluated as 20 percent disabling; 
residuals of a shell fragment wound of the left leg with left 
common peroneal nerve impairment, evaluated as 20 percent 
disabling; residuals of a shell fragment wound of the right 
buttocks, evaluated as 10 percent disabling; and residuals of 
a shell fragment wound of the right leg and left buttocks, 
each evaluated as noncompensably disabling.  

Significantly, the combined rating for these evaluations was 
60 percent on November 8, 1993, and 70 percent on November 1, 
1995.  

The crucial issue for the Board is whether the veteran is 
shown to have been unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities prior to December 17, 1998.  

The evidence shows that the veteran initially reported last 
having worked on a full time basis on June 18, 1987.  The 
veteran's claimed unemployability prior to December 17, 1998, 
was not contradicted by the medical evidence.  

The Board finds in this regard that the veteran is not shown 
to have been able to secure or follow a substantially gainful 
occupation as a result of a combination of his service-
connected shell fragment wounds and PTSD prior to December 
17, 1998.  

Inasmuch the claim for increase has been pending since the 
rating decision that granted service connection for PTSD, the 
Board is of the opinion that the effective date for the award 
of TDIU based on service-connected disability should be 
assigned on November 8, 1993.  



ORDER

An increased rating in excess of 20 percent for the service-
connected residuals of a shell fragment wound of the left leg 
with calf muscle damage is denied.  

An increased rating of 20 percent for the service-connected 
residuals of a shell fragment wound of the left leg with left 
common peroneal nerve injury is granted, subject to the law 
and regulations concerning the payment of VA monetary 
benefits.  

An effective date of November 8, 1993, for entitlement to 
TDIU is granted, subject to the law and regulations 
concerning the payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

